    Case 1:19-cv-00359-JTN-SJB ECF No. 32 filed 10/21/19 PageID.157 Page 1 of 1



                                UNITED STATES DISTRICT COURT

              FOR THE WESTERN DISTRICT OF MICHIGAN, SOUTHERN DIVISION


                                                   Case No. 1:19-cv-00359
MARCUS IRVINE,
                                                   Hon. Janet T. Neff
                                                   Mag. Judge Ellen S. Carmody
        Plaintiff,
v

ARTHUR CLARKE, JAY BLAIR
and JOHN FROST,

        Defendants.


                                  RESPONSE TO PLAINTIFF’S
                              NOTICE OF PROPOSED SETTLEMENT
                                         [ECF NO. 31]

        Defendants, the HONORABLE ARTHUR CLARKE III, JAY BLAIR and JOHN FROST

(collectively, the “Defendants”) by and through their counsel, PLUNKETT COONEY, hereby

respond to Plaintiff’s Notice of Proposed Settlement (“Notice”) as follows:

        Defendants deny the allegations set forth in the Notice. Additionally, the filing is not

consistent with the Federal Court Rules. For that reason, Defendants request it be stricken.

Dated: October 21, 2019                      Respectfully submitted,

                                             PLUNKETT COONEY

                                             By:___/s/Lisa A. Hall__________________________
                                                    Lisa A. Hall (P70200)
                                                    Attorney for Defendants
                                                    333 Bridge Street, Ste. 530
                                                    Grand Rapids, Michigan 49504
                                                    Direct Dial: 616/752-4615
                                                    lhall@plunkettcooney.com
Open.00560.91705.22996475-1
